DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 21 has been amended herein to overcome the drawing objection.  Based on the amended claim 21, the objection to the drawing is withdrawn.
Claim 21 has been amended herein to overcome the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b).  Based on the amended claim 21, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b) to claims 21-22 and 30-32 are withdrawn.
The drawings filed on 05/15/2018 are accepted for examination.
Claims 21-22 and 30-32 are pending for examination.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Thomas A. Sexton on April 19, 2022.
The application has been amended as follows:
In the claims:  
Claim 23: (Canceled) 
Claim 24: (Canceled)
Claim 25: (Canceled)

Allowable Subject Matter
Claims 1, 3-5, 7, and 9-13 are allowable. The restriction requirement among groups and embodiments, as set forth in the Office action mailed on 06/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/12/2020 is withdrawn.  Claims 26-29, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-19 and 23-25, directed to Group I withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 21-22 and 26-32 are allowed.
Claim 21 have been amended. Based on the amended claims, the finality of the previous Office action has been withdrawn. Thus, claims 21-22 and 26-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claim 21, the prior art does not teach or suggest the claimed invention having “a summating circuit configured to summate the pieces of electrical energy output from the at least one converter;
a second switch configured to connect the summating circuit to a battery; and
at least one processor configured to:
receive the respective magnitudes of the pieces of electrical energy from the at least on sensor, 
identify whether each of the respective magnitudes of the pieces of electrical energy meets a respective one of a plurality of thresholds, each of the plurality of thresholds corresponding to a respective type of a respective energy converting module, and 
control an on/off operation of the each of the first switches based on a result of the identification, and
in response to the summated electric energy being larger than a preset value, turn off the second switch to prevent the summated electric energy from being applied to the battery”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 22 and 26-32, the claims have been found allowable due to their dependencies to claim 21 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836